  Case 4:20-cv-01910-SBA Document 21 Filed 07/17/20 Page 1 of 3



Christopher B. Dolan (SBN 165358)
Aimee Kirby (SBN 216909)
DOLAN LAW FIRM PC
1438 Market St.
San Francisco, CA 94102
Telephone: 415.421.2800
Facsimile: 415.421.2830




                             UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                    OAKLAND DIVISION



GEICO MARINE INSURANCE CO.,                   CASE NO. 4:20-cv-01910-SBA

                Plaintiff,                    DOLAN LAW FIRM P.C.’S NOTICE OF
                                              MOTION AND MOTION TO
      vs.                                     WITHDRAW AS COUNSEL FOR
                                              DEFENDANT AND COUNTERCLAIM
WILLIAM THEURIET,                             PLAINTIFF WILLIAM THEURIET

                Defendant.                    Date: August 12, 2020
                                              Time: 2:00 p.m.
                                              Judge: The Hon. Saundra Brown Armstrong
WILLIAM THEURIET,

                Counterclaim Plaintiff,
      vs.

GEICOE MARINE INSURANCE CO.,

                Counterclaim Defendant




                                     -1-
    NOTICE OF MOTION AND MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT AND
                           COUNTER CLAIM PLAINTIFF
      Case 4:20-cv-01910-SBA Document 21 Filed 07/17/20 Page 2 of 3



                                       NOTICE OF MOTION
TO THE PARTIES AND THEIR ATTORNEYS OF RECORD:
         PLEASE TAKE NOTICE that, on August 12, 2020, or as soon thereafter as the matter may
be heard before the Honorable Saundra Brown Armstrong, United States District Judge, 1301 Clay
St., Oakland, California, Christopher B. Dolan and Aimee Kirby of Dolan Law Firm, P.C., 1438
Market Street, San Francisco, CA 94102, shall and hereby do respectfully seek leave of this Court,
pursuant to Local R. 11-5(a) and in compliance with Cal. R. Prof. Conduct 3-700, to withdraw as
counsel for Defendant and Counterclaim Plaintiff William Theuriet.


  MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT AND COUNTERCLAIM
                               PLAINTIFF WILLIAM THEURIET


         Pursuant to Local R. 11-5, Christopher B. Dolan and Aimee Kirby of Dolan Law Firm, P.C.
(“Movants”) hereby notify the parties and the Court of their intent to withdraw as counsel for
Defendant and Counterclaim Plaintiff William Theuriet (“Theuriet”). Movants state the following
grounds for this notice and motion:
         1.     Movants do not at this time represent Theuriet in this matter, nor have Movants
represented Theuriet in this matter previously.
         2.     Movants filed a stipulation and answer for Theuriet as a courtesy to aid him with the
electronic filing process, however, Movants did not intend to appear as counsel of record in this
matter. Theuriet is representing himself in this matter at this time.
         3.     Movants’ withdrawal will not cause prejudice or delay in this case. No parties will
require any additional time to review or acclimate to the absence of Movants as counsel.
         4.     Given the insubstantial nature of this Motion, Movants respectfully request that the
Court waive oral argument.




///
///
      Case 4:20-cv-01910-SBA Document 21 Filed 07/17/20 Page 3 of 3




         THEREFORE, Movants Christopher B. Dolan and Aimee Kirby of Dolan Law Firm, P.C.
respectfully request that this Court waive oral argument on this Motion, grant them leave to
withdraw as counsel in the above-captioned matter, and enter an order stating that Movants have so
withdrawn.


Dated: July 17, 2020                          DOLAN LAW FIRM, PC




                                         By       /s/
                                              CHRISTOPHER B. DOLAN


///
